COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:        Robert Salazar, Elia Salazar, and/or All Occupants of 6327
                            Darby Way, Spring, TX 77338 v. HPA Texas Sub 2016-1
                            LLC
Appellate case number:      01-19-00330-CV
Trial court case number:    1124430
Trial court:                County Court at Law No. 1 of Harris County

        Appellants, Robert Salazar and Elia Salazar, have filed a notice of appeal of the
trial court’s March 27, 2019 final judgment in a forcible detainer proceeding. See TEX.
PROP. CODE ANN. §§ 24.001–.011. On May 6, 2019, we denied appellants’ emergency
motions to stay enforcement of the trial court judgment and set the amount of the
supersedeas bond at $1,000.00. Appellants have filed an emergency motion for
reconsideration of the May 6, 2019 order denying a stay of the trial court judgment.
       We deny appellants’ motion. See TEX. PROP. CODE ANN. § 24.007; TEX. R. APP.
P. 24; see also Marshall v. Hous. Auth. of the City of San Antonio, 198 S.W.3d 782, 786–
87 (Tex. 2006).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: __May 7, 2019____________________




                                           1